Ltjke, J.
1. The plaintiff brought an action alleging that he had been damaged by the negligence of the defendant in not providing for him a safe place to work, and in not warning, him of the danger incident to the work he was required to do. The jury upon the trial returned .a verdict in favor of the defendant. The evidence authorized the verdict.
*169Decided November 1, 1917.
Action for damages; from city court of Macon — Judge Guerry. January 31, 1917.
Martin & Martin, for plaintiff.
Hall & Grice, Charles J. Bloch, for defendant.
8. When read as a whole, the charge of the court was full and fair, and was not error for any of the reasons assigned. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, O. J., and Jenlcins, J., concur.